Citation Nr: 1617182	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-15 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the second and third metatarsal bones of the left foot.

3.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome and medial meniscus degenerative changes, prior to July 16, 2011.

4.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome and medial meniscus degenerative changes, beginning January 1, 2012.

5.  Entitlement to a rating in excess of 10 percent for left knee instability associated with left knee patellofemoral syndrome with medial meniscus degenerative changes, beginning December 18, 2012.

6.  Entitlement to a compensable rating for bilateral testicular tenderness.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, to include a nervous disorder and major depressive disorder, as secondary to the Veteran's service-connected disabilities.

8.  Entitlement to service connection for a right knee disability, as secondary to the Veteran's service-connected left knee disability.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2011, the Veteran filed the following claims: (1) a claim to reopen entitlement to service connection for a low back disability, (2) a claim to reopen entitlement to service connection for a cervical spine disability, and (3) a new claim for service connection for gastroesophageal reflux disease.  These issues have not been adjudicated by the RO in the first instance.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of an increased rating for a left foot disability, increased ratings for a left knee disability, a compensable rating for bilateral testicular tenderness, whether the Veteran has submitted new and material evidence to reopen a claim for entitlement to service connection for a psychiatric disorder, entitlement to service connection for a right knee disability, and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are addressed in the Remand portion of the decision below.


FINDING OF FACT

Throughout the appeal period, the Veteran's left ankle disability has been manifested by evidence of pain at rest and on movement, limitation of motion, weakened movement, guarding, tenderness, flare-ups, and instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for an increased rating claim for his left ankle disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran claims that his left ankle disability is worse than the assigned 20 percent rating reflects.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's left ankle disability has been rated as 20 percent disabling under Diagnostic Code 5271, which pertains to limitation of motion of the ankle.  38 C.F.R. § 4.71a.  Under that regulation, a 10 percent rating is warranted for moderate limitation of motion of the ankle and a maximum 20 percent rating is warranted for marked limitation of motion of the ankle.  Id.  The normal range of ankle motion is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

At his April 2010 VA examination, the Veteran reported symptoms of pain, deformity, giving way, instability, incoordination, decreased speed of joint motion, click sounds, repeated effusions, swelling, and tenderness in his left ankle.  He acknowledged that pain caused limited ambulation and that he used crutches.  He reported weekly severe flare-ups lasting one to two days, rendering him unable to walk.  On physical examination of the left ankle, there was objective evidence of pain at rest, abnormal motion, guarding of movement, and tendon abnormality causing instability.  There was no evidence of joint ankylosis.  Range of motion testing revealed evidence of pain with active motion; dorsiflexion was to 15 degrees and plantar flexion was to 30 degrees.  On repetitive motion testing range of motion was limited due to pain; dorsiflexion was to 10 degrees and plantar flexion was to 25 degrees.  

At a December 2012 VA examination, the Veteran reported flare-ups of his left ankle with prolonged standing and ambulation.  On range of motion testing, dorsiflexion was zero to 15 degrees, with pain at 5 degrees, and plantar flexion was to 30 degrees, with pain at 5 degrees.  Repetitive use testing did not cause additional limitation in range of motion.  The examiner described functional impairment associated with the Veteran's left ankle as less movement than normal, weakened movement, and pain on movement.  There was evidence of localized tenderness or pain on palpation of the joints/soft tissue of the left ankle and there was no ankylosis.  Left ankle muscle strength was slightly decreased and joint stability testing revealed no laxity of the left ankle compared to the right ankle.  The Veteran reported he used a cane and a walker constantly due to left ankle pain.

As noted, the 20 percent rating is the maximum rating based on limitation of motion of the ankle.  Therefore, the Board has considered whether rating the Veteran's left ankle disability under a different diagnostic would afford him a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ankylosis of the ankle is addressed under Diagnostic Code 5270, ankylosis of the subastragalar or tarsal joint is addressed under Diagnostic Code 5272, malunion of the os calcis or astragalus is addressed under Diagnostic Code 5273, and an astragalectomy is addressed under Diagnostic Code 5274.  38 C.F.R. § 4.71a.  The April 2010 and December 2012 VA examiners specifically noted no ankylosis.  The Veteran has demonstrated active motion of the ankle throughout the period on appeal and there is no evidence that the Veteran's ankle was fixed in plantar flexion or dorsiflexion at any point.  Moreover, there is no evidence that the Veteran's left ankle disability has been characterized by malunion of the os calcis or talus and there is no history of astragalectomy.  Accordingly, the remaining diagnostic codes pertaining to the ankle are not applicable to the Veteran's disability.

While there is x-ray evidence of degenerative changes in the left ankle, a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to degenerative arthritis, is not warranted as this would amount to prohibited pyramiding because Diagnostic Code 5003 specifically provides that when there is evidence of limitation of motion of a joint, degenerative changes should be rated based on limitation of range of motion.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003 (2015).

When evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, when a veteran is in receipt of the maximum evaluation for a disability based on limitation of motion, such as the case here, consideration of functional loss under VA regulations is not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (finding the Board did not err by not consider functional loss due to pain when the veteran was already in receipt of the maximum rating available for limitation of motion).

A rating in excess of 20 percent for the Veteran's left ankle disability is not warranted under any diagnostic code.  The Board has considered whether assigning staged ratings would be appropriate; however, at no time during the period in question has the Veteran's left ankle disability warranted a rating in excess of 20 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has also considered whether the case should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2015).  In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

The Board finds that the Veteran's left ankle disability picture is not so unusual or exceptional in nature as to render the currently assigned schedular rating inadequate.  For the most part, manifestations of the Veteran's left ankle disability are consistent with those contemplated by the schedular criteria.  However, the Veteran has also been found to have left ankle instability and the Board recognizes that ankle instability is not contemplated by the schedular criteria.  Notably, the Rating Schedule authorizes compensable ratings for instability of a knee, but intentionally does not do so for instability of an ankle, implying that ankle instability by itself is not productive of disability to a compensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (pertaining to instability of the knee), 5270-5274 (pertaining to ankle disabilities generally).  Moreover, there is no indication in the record that the average impairment caused by the Veteran's left ankle disability is greater than that contemplated by the assigned schedular rating or that his left ankle disability alone has caused marked interference with employment or frequent periods of hospitalization.  Accordingly, referral of this case for extraschedular consideration is not warranted.

In making the above findings, the Board acknowledges the Veteran's competent lay statements regarding symptoms he has experienced, as this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Board finds that the Veteran statements are credible and competent evidence of the symptoms he experiences, his statements are not competent evidence to identify a specific level of severity relating his left ankle disability to the appropriate diagnostic codes as this requires specialized medical education, training or experience.  See 38 C.F.R. § 3.159(a).  In contrast, such competent evidence concerning the nature, extent, and severity of the Veteran's left ankle disability has been provided by medical professionals who have examined him during the appeal.  See id.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated, and the VA examiners considered the Veteran's statements when making their findings.  As such, the Board finds that the objective medical evidence of record is the most probative evidence to determine the level of severity of the Veteran's left ankle disability.

As the preponderance of the evidence is against a disability rating in excess of 20 percent, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for a left ankle disability is denied.


REMAND

Increased Rating for a Foot Disability

In a March 1982 rating decision, the RO granted service connection for residuals of a fracture of the second metatarsal bone of the left foot and assigned a noncompensable rating.  In a June 2010 rating decision, the RO granted service connection for residuals of a fracture of the third metatarsal bone of the left foot and also assigned a noncompensable rating.  In a June 2011 rating decision, the RO combined those separate service-connected disabilities into a singular service-connected disability and assigned a 10 percent rating under Diagnostic Code 5284, for a moderately severe foot injury.

The most recent December 2012 VA examination only reveals a diagnosis of metatarsalgia; this examination report does not describe any of the symptoms the Veteran experiences nor does it discuss any objective medical evidence with regard to the severity and symptomatology of the Veteran's left foot disability.  Accordingly, the Board finds a remand is necessary to obtain a thorough and complete VA foot examination which discusses the Veteran's subjective complaints and the examiner's clinical findings regarding his left foot disability so that VA may properly adjudicate his claim.

Increased Rating for a Left Knee Disability

The Veteran was last afforded a VA knee examination in June 2013.  A January 2014 VA treatment note reflects the Veteran complained he was injured while he attended that VA examination and that his service-connected left knee and nonservice-connected right knee were worse after that examination.  Accordingly, the Board finds the Veteran's claim must be remanded to afford him a more recent VA examination to assess the current severity of his service-connected left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Increased Rating for Bilateral Testicular Tenderness

Service connection for bilateral testicular tenderness was granted in a June 2010 rating decision and a noncompensable rating was assigned.  There is no diagnostic code pertaining to bilateral testicular tenderness, and it was rated by analogy under Diagnostic Code 7525, which contemplates epididymo-orchitis.  See 38 C.F.R. § 4.20 (2015) (providing that when a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous).

In a December 2014 statement, the Veteran's representative argued that the Veteran's bilateral testicular tenderness would be more appropriately rated under Diagnostic Codes 8530, 8630, and 8730, which pertain to disability of the ilio-inguinal nerve.  See 38 C.F.R. § 4.124a (2015). 

It is unclear if the Veteran's bilateral testicular tenderness is manifested by nerve impairment and, if it is, rating the Veteran's disability by analogy under a different diagnostic code may result in a compensable rating.  Accordingly, a remand is required to afford the Veteran a VA examination to determine if his bilateral testicular tenderness is manifested by nerve impairment.

Service Connection for a Psychiatric Disorder and a Right Knee Disability

By way of a November 2013 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder on the merits and continued the denial of service connection for a psychiatric disability because the Veteran failed to submit new and material evidence to reopen his claim.  In April 2014, the Veteran filed a notice of disagreement with regard to those claims.  However, the RO has not provided the Veteran with a statement of the case in response to the notice of disagreement.  Because the notice of disagreement placed these issues in appellate status, they must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Entitlement to TDIU

The issue of entitlement to TDIU must also be remanded as it is inextricably intertwined with the increased rating and service connection claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following actions:

1.  A statement of the case on the claim for service connection for a right knee disability and the claim to reopen service connection for a psychiatric disorder must be issued to the Veteran and his representative.  The Veteran must be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to either issue, the RO must ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all VA treatment records dated April 2014 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded a VA examination by an examiner with sufficient expertise to accurately assess the severity of his service-connected left foot disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies must be performed.  The RO must ensure that the examiner provides all information required for rating purposes.

4.  The Veteran must also be afforded a VA examination by an examiner with sufficient expertise to accurately assess the severity of his service-connected left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies must be performed.  The RO must ensure that the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

5.  The Veteran must also be afforded the appropriate VA examination by an examiner or examiners with sufficient expertise to accurately assess the severity of his bilateral testicular tenderness.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies must be performed.  The RO must ensure that the examiner provides all information required for rating purposes.

The examiner must provide an opinion as to whether the Veteran's bilateral testicular tenderness is manifested by impairment of any nerve.  If so, the examiner must identify the specific nerve or nerves involved and describe the symptoms attributable to any nerve impairment. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The RO must undertake any other development it determines to be warranted.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


